DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 2/03/2021.  Claims 1-20 remain pending.  Claims 1-5, 15 and 20 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
	Applicant’s amendments to the claims have overcome the drawing objections, claim objections and 112 rejections.  The drawing objections, claim objections and 112 rejections applied in the last Office Action are withdrawn.
	Applicant argues that neither Moberly nor Robertson disclose “the annular space configured with an opening around a bottom perimeter to attach a pipe coupling band” as required by the amendment to claim 1.  The Examiner respectfully disagrees.  This limitation is merely requiring the annular space to include an opening which is at least capable of being attached to a pipe coupling band either directly or indirectly.  With reference to Robertson, see Figs. 1-5 which show that each of the tabs which form a portion of the annular space overlap each other so at least a portion of the annular space is able to communicate with the space outside of it.  In other words, this area must be able to allow fluid into or out of the annular space in order to function properly.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberly (US 4,850,617) in view of Robertson et al. (US 5,155,957, hereafter “Robertson”).
Regarding claim 1, Moberly discloses a drain apparatus (Fig. 2), comprising: a drain body (12) having a cylindrical shape (as shown in Figs. 1-5), the drain body configured to position through an opening (19) formed in a floor (16), the drain body having an upper portion (the upper portion of 12) configured for installation above the floor, the upper portion configured for connection to a drain apparatus pipe of a plumbing system above the floor, and the drain body having a lower portion (the lower 
Robertson teaches a pipe hub (12) formed within the lower portion of the drain body (Fig. 2), the pipe hub configured for connection to a pipe of the plumbing system below the floor; an outer sleeve (16) of the lower portion of the drain body; and an annular space (the space formed around 40) formed within the drain body between the pipe hub and the outer sleeve of the drain body, the annular space configured with an opening around a bottom perimeter (as shown in Figs. 1-5, see how each of the tabs that define the annular space overlap each other and must be able to fluidly communicate with the space outside of the annular space in order to function properly) to attach a pipe coupling band. (Col. 5, lines 13-32)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the drain body of Moberly with the drain body of Robertson in order to provide an apparatus which is capable of stopping the spread of fire and smoke. (Col. 1, line 10-14)
Regarding claim 2, Moberly in view of Robertson further discloses the drain apparatus of claim 1, wherein the drain body is configured for pre-installing in a base before finishing a floor, and then cut below an upper surface of the finished floor so that a top drain assembly is fitted to the drain body and covered level with the upper surface 
Regarding claim 3, Moberly in view of Robertson further discloses the drain apparatus of claim 1, wherein the drain body further comprises an adjustable flange ring (the top portion of 12 that engages 30 as shown in Fig. 5 - Moberly).
Regarding claim 5, Moberly in view of Robertson further discloses the drain apparatus of claim 1, wherein the drain body walls are made of multiple layers, one of which is a fire stop layer (26 – as taught by Robertson) between an outer perimeter defining the annular space and an inner perimeter of the outer sleeve of the lower portion of the drain body (Fig. 2).
Regarding claim 6, Moberly in view of Robertson further discloses the drain apparatus of claim 1, further comprising a top drain assembly (Fig. 3) having a lower lip (defined by 51 and 53) configured to fit within a compressible fitting (23), and an upper plate (the portion of 44 including the inner sidewall of 44 which abuts against 12 as shown in Fig. 2) configured to abut against the drain body, wherein the lower lip has a smaller diameter than the upper plate.  (as shown in Fig. 3 - Moberly)
Regarding claim 7, Moberly in view of Robertson further discloses the drain apparatus of claim 6, wherein the smaller diameter lower lip of the top drain assembly is configured to receive the compressible fitting thereon. (Fig. 2 - Moberly)
Regarding claim 8, Moberly in view of Robertson further discloses the drain apparatus of claim 7, wherein an inner diameter of the compressible fitting is the same as an outer diameter of the lower lip of the top drain assembly. (Fig. 2 - Moberly)

Regarding claim 10, Moberly in view of Robertson further discloses the drain apparatus of claim 7, wherein the top drain assembly has a bottom plate (56).
Regarding claim 11, Moberly in view of Robertson further discloses the drain apparatus of claim 10, wherein an outer diameter of the bottom plate is the same as an outer diameter of the compressible fitting. (Fig. 2 - Moberly)
Regarding claim 12, Moberly in view of Robertson further discloses the drain apparatus of claim 10, wherein the upper plate has openings (49) to receive a fastener (66) therethrough, and the bottom plate has corresponding openings to receive the fastener therethrough (Figs. 2 and 3), wherein tightening the fastener installed through the openings in the upper plate and the openings in the lower plate compresses the compressible fitting and causes the compressible fitting to bulge outward to engage an interior of drain body. (Col. 4, lines 9-15 - Moberly)
Regarding claim 13, Moberly in view of Robertson further discloses the drain apparatus of claim 1, further comprising a replaceable drain cover with drainage (46).
Regarding claim 20, Moberly discloses a method comprising: providing a drain body (12) for installation in a floor (16), the drain body having an interior annular space (the interior space of 12) configured to position through an opening (19) formed in a floor, the drain body having an upper portion (the upper portion of 12) configured for installation above the floor, the upper portion configured for connection to a drain apparatus pipe of a plumbing system above the floor, and the drain body having a lower 
Robertson teaches a method of providing a pipe hub (12) formed within the lower portion of the drain body (Fig. 2), the pipe hub configured for connection to a pipe of the plumbing system from below the floor (Figs. 1-5; Col. 3, line 67 through Col. 4, line 29); providing an outer sleeve (16) of the lower portion of the drain body; providing an annular space (the space formed around 40) formed within the drain body between the pipe hub and the outer sleeve of the drain body to attach a pipe coupling band.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the drain body of Moberly with the drain body of Robertson in order to provide an apparatus which is capable of stopping the spread of fire and smoke. (Col. 1, line 10-14)

Claims 4 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberly in view of Robertson and Burkes (PG Pub 2005/0189028).
Regarding claim 4, Moberly in view of Robertson discloses all of the limitations of claim 1, but fails to disclose the drain body comprises a rubber layer.
Burkes teaches drain body walls that are made of multiple layers, one of which is an outermost rubber layer (14).

Regarding claim 15, Moberly discloses a drain system comprising: an apparatus (Fig. 2) having a drain body (12) and configured to position through an opening (19) formed in a floor (19), the drain body having an upper portion (the upper portion of 12) configured for installation above the floor, the upper portion configured for connection to a drain apparatus of a plumbing system above the floor, and the drain body having a lower portion (the lower portion of 12) configured for installation below the floor, but fails to disclose a pipe hub formed within the lower portion of the drain body, the pipe hub configured for connection to a pipe of the plumbing system below the floor; an outer sleeve of the lower portion of the drain body; and an annular space formed within the drain body between an outer perimeter of the pipe hub and an inner perimeter of the outer sleeve of the drain body, the annular space configured to attach a pipe coupling band to the pipe hub therein: a fire stop material between an outer perimeter defining the annular space and an inner perimeter of the outer sleeve of the drain body; a rubber coating on the outside of the outer sleeve of the drain body.
Robertson teaches a pipe hub (12) formed within the lower portion of the drain body, the pipe hub configured for connection to a pipe of the plumbing system below the floor; an outer sleeve (16) of the lower portion of the drain body; and an annular space (the space formed around 40) formed within the drain body between an outer perimeter of the pipe hub and an inner perimeter of the outer sleeve of the drain body, the annular 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the drain body of Moberly with the drain body of Robertson in order to provide an apparatus which is capable of stopping the spread of fire and smoke. (Col. 1, line 10-14)
Burkes teaches a rubber coating (14) on the outside of the outer sleeve of the drain body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the drain pipe to include a rubber layer as taught by Burkes in order to provide cushioning for the impacts of particulate matter transported through the pipe. (Par. [0032])
Regarding claim 16, Moberly in view of Robertson and Burkes further disclose the drain system of claim 15, further comprising a top drain assembly (Fig. 3) having a top plate (44) with a lower lip (defined by 51 and 53) configured to fit within the drain body, the top plate having an upper plate (the portion of 44 including the the inner sidewall of 44 which abuts against 12 as shown in Fig. 2) configured to abut against the drain body.
Regarding claim 17, Moberly in view of Robertson and Burkes further disclose the drain system of claim 16, wherein the top drain assembly has a bottom plate (56) and a compressible fitting (23).

Regarding claim 19, Moberly in view of Robertson and Burkes further disclose the drain apparatus of claim 18, wherein the upper plate has openings (49) to receive a fastener (66) therethrough, and the bottom plate has corresponding openings to receive the fastener therethrough (Figs. 2 and 3), wherein tightening the fastener installed through the openings in the upper plate and the openings in the lower plate compresses the compressible fitting and causes the compressible fitting to bulge outward to engage an interior of drain body. (Col. 4, lines 9-15 - Moberly)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberly in view of Robertson as applied to claim 1 above, and further in view of Ismert et al. (U.S. Pat. No. 7,735,512, hereafter “Ismert”).
Regarding claim 14, Moberly in view of Robertson discloses all of the limitations of claim 1, but fails to disclose a replaceable drain cover without drainage.
Ismert teaches a replaceable drain cover without drainage (75).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the drain of Moberly to be capable of applying a plug head as taught by Ismert in order to allow for unobstructed floating of the concrete slab during surface finishing and to prevent anything that is not desired to enter the drain pipe when installed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Examiner, Art Unit 3753